Citation Nr: 0114581	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 086	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated at 30 percent disabling, 
for the purpose of accrued benefits.  

2.  Entitlement to service connection for 
hypertension/arteriosclerotic heart disease as secondary to 
PTSD, for the purpose of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. ch. 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  After an August 1998 Board decision remanded claims 
of service connection for hypertension/arteriosclerotic heart 
disease as secondary to PTSD and an increased rating for 
PTSD, rated 30 percent disabling, the veteran underwent VA 
examinations in March and April 1999 but died on June 13, 
1999.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Rather, the veteran's survivor may pursue the claim for the 
purpose of accrued benefits, as has the appellant in this 
case.  


FINDINGS OF FACT

1.  For the purpose of accrued benefits, prior to his death 
the veteran's service-connected PTSD, was manifested by many 
of the classical symptoms of PTSD as well as depression and 
anxiety.  

2.  For the purpose of accrued benefits, the veteran's 
hypertension was aggravated by his service-connected PTSD.  

3.  For the purpose of accrued benefits, the veteran's 
arteriosclerotic heart disease was not aggravated by his 
service-connected PTSD.  

4.  The veteran died on June [redacted], 1999 and the death 
certificate lists the cause of his death as "end stage CVA 
[cerebrovascular accident]."  

5.  At the time of the veteran's death he was service-
connected for PTSD, then rated 30 percent disabling, and 
noncompensable ratings were assigned for residuals of an 
appendectomy and for hemorrhoids.  At his death, for the 
purpose of accrued benefits, he was entitled to service 
connection for hypertension.  

6.  Hypertension did not contribute to the veteran's death.  

7.  For the purpose of accrued benefits, the appellant is not 
eligible for Dependent's Educational Assistance under 38 
U.S.C.A. ch. 35.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent PTSD, for the 
purpose of accrued benefits, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000);	 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.129, 4.130, Diagnostic 
Code 9411 (1996); and since November 7, 1996, and 38 C.F.R. 
§§ 4.126(a), 4.127 Diagnostic Code 9411 (2000). 

2.  Service connection for hypertension as secondary to PTSD 
is warranted for the purpose of accrued benefits.  38 C.F.R. 
§ 3.310(a) (2000) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

3.  Service connection for arteriosclerotic heart disease as 
secondary to PTSD is not warranted for the purpose of accrued 
benefits.  38 C.F.R. § 3.310(a) (2000) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

4.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp, 
2000); 38 C.F.R. § 3.312 (2000).  

5.  The criteria for eligibility for Dependent's Educational 
Assistance have not been met.  38 U.S.C.A. ch. 35 (West 1991 
& Supp. 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The statement of the 
case advised the appellant of the pertinent law and 
regulations as well as the bases of the decisions on the 
issues on appeal.  Also, by reciting the applicable law and 
regulations notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Moreover, adjudication of the claims for accrued 
benefits must be made on the basis of evidence on file at the 
time of the veteran's death.  

Moreover, the reports of VA examinations are on file and 
provide sufficient information to adjudicate the claims.  
Also, the appellant was advised in a September 5, 2000 letter 
that additional evidence could be submitted within 90-days 
thereof.  In response she submitted duplicates of letters 
from a private physician of November and December 1969, 
copies of which were already on file.  She has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by VCAA have essentially been satisfied in this case 
and that the appellant is not prejudiced by a lack of initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

PTSD

38 U.S.C.A. § 5121(a) (West 1991) provides for the payment of 
accrued benefits if the veteran was "entitled at death" under 
"existing ratings or decisions" or there existed "evidence in 
the file at date of death regarding monetary benefits due and 
unpaid."  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Consideration of factors wholly outside the 
rating criteria constitute error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  38 C.F.R. 
§ 4.14 (2000).  When there is a question as to which of two 
evaluations to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
shall be assigned.  38 C.F.R. § 4.7 (2000).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  As 
noted in the Board remand in August 1998, the rating criteria 
changed during the course of the initial appeal of the claim 
for an increased rating for service-connected PTSD.  Thus, 
both the old and the new rating criteria are applicable.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The criteria for rating PTSD in effect prior to November 7, 
1996, provided at 38 C.F.R. § 4.132, Diagnostic Code 9411, 
that a 30 percent evaluation was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  As will be explained, this means 
social and industrial impairment which is distinct, 
unambiguous, and moderately large in degree.  A 50 percent 
evaluation was warranted when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and the symptoms 
resulted in such reduction in flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  

Definite, for a 30 percent rating under the old rating 
criteria, means "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994). 

When evaluating a mental disorder, consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (1996).  When evaluating the level of disability 
from a mental disorder, consideration will be given to the 
extent of social impairment, but an evaluation shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1996).  

Under the revised rating criteria at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, PTSD is rated under the general formula 
for rating mental disorders, the criteria for which are set 
forth at Diagnostic Code 9440, which provide that for a 30 
percent evaluation there must be occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  For a 50 percent evaluation 
there must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the Global Assessment of 
Functioning (GAF) scale.  See 38 C.F.R. § 4.130.  A GAF score 
of 51 to 60 indicates that the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  

During VA hospitalization in October and November 1996 it was 
noted that the veteran's mental status was still somewhat 
altered from previous levels, according the veteran's wife, 
and it was felt that this was mostly secondary to his recent 
CVA and anticonvulsant medication.  

On VA psychiatric examination in March 1999 it was difficult 
to obtain a thorough history from the veteran due to his 
history of strokes and the early onset of dementia.  The 
majority of the information was obtained from his claim file 
and his wife.  In the past, the veteran had avoidant behavior 
of any stimuli because of nightmares and flashbacks of 
military experiences.  As a result, he had become more 
isolated and had difficulty sleeping.  He was irritable, 
easily agitated, and hypervigilant and also had an 
exaggerated startle response.  There was evidence in the 
claim file that he had significant depression and anxiety but 
no psychotic disorder, aside from delirium.  He was unable to 
answer any questions appropriately but was able to state his 
name and where he was located.  He had had multiple 
admissions to a VA geriatic-psychiatric ward and was to have 
a future psychiatric follow-up at a nursing home.  He had 
been married for 47 years and had retired in 1974 due to a 
stroke.  He was currently residing in a nursing home, under 
total care for the last 2 years.  

On mental status evaluation the veteran was alert and 
oriented in 2 spheres but was unable to state the current 
year.  His memory and concentration were poor.  He was unable 
to describe his mood and his affect was flat.  His speech was 
hyperverbal and he had extreme difficulty answering questions 
appropriately.  There were no obvious signs of formal thought 
or content disorders and he did not appear to be responding 
to internal stimuli.  There was extreme psychomotor 
retardation most likely secondary to his paralysis due to 
strokes.  His insight and judgment were poor, and it was felt 
that he did not have the capacity to make medical or 
financial decisions.  The diagnoses were PTSD and early 
dementia as well as multiple medical conditions, including 
hypertension, history of strokes, myocardial infarctions, and 
coronary artery disease.  It could not be determined, due to 
his present mental state, which part of his condition was due 
to PTSD but from symptoms documented in the claim file it was 
felt that this current GAF score was between 50 and 60.  It 
was felt that his PTSD caused moderate to severe occupational 
and social dysfunction but it was difficult to ascertain the 
extent to which his PTSD was contributing to his present 
symptomatology.  

On VA psychiatric examination in April 1999 the veteran could 
not undergo psychological testing due to his past CVAs and 
his current incapacitation.  When he appeared for his 
appointment he was physically ill and was referred for 
medical treatment.  His wife provided much of the historical 
background.  He had had 2 documented suicide attempts.  On 
mental status evaluation he was not alert or oriented to 
place or time.  He was not competent for VA purposes due 
primarily to impairment and dementia associated with his 
CVAs.  He was seriously compromised in his ability to 
communicate but there was no obvious indication of delusions 
or hallucinations or inappropriate behavior.  There was no 
indication of suicidal plans.  He was incapable of 
maintaining activities of daily living due to his dementia.  
His memory loss appeared to be significant.  By his wife's 
report, he was experiencing persistent symptoms of increased 
arousal, persistent reexperiencing of trauma, and avoidance 
of stimuli associated with trauma.  The diagnoses were PTSD, 
vascular dementia, and status post CVA.  His GAF score was 
equal to 60, based on his wife's report of his functioning, 
as directly associated with his PTSD.  If the impact of his 
dementia were considered it would be assumed that this GAF 
score would be much more likely in the range of 15.  

In evaluating the severity of the veteran's PTSD under the 
old rating criteria it is noted that the March 1999 examiner 
could not determine the extent to which the veteran's overall 
mental impairment was due to PTSD.  Nonetheless, it was felt 
to cause moderate to severe social and occupational 
impairment, and this is consistent with the estimated GAF 
score attributable solely to PTSD of between 50 and 60.  
Likewise, his estimated GAF score due solely to PTSD on 
psychiatric examination in April 1999 was 60.  It is also 
clear from those examinations that the veteran's dementia and 
psychomotor retardation are due to his nonservice-connected 
residuals of past CVAs.  Thus, under the old rating criteria, 
it is not demonstrated that the PTSD is productive of more 
than definite social and occupational impairment.  

Under the new rating criteria, the Board notes that the 
veteran has many of the classical symptoms of PTSD, including 
significant depression and anxiety.  While the veteran's 
memory, concentration, insight, and judgment were poor, his 
impairment in his alertness and orientation are not shown to 
be due to PTSD.  Indeed, the paucity of findings on the 1999 
psychiatric examinations is also due to nonservice-connected 
dementia from past CVAs.  Accordingly, the evidence does not 
demonstrate that an increased rating is warranted under the 
new rating criteria.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  It is not shown by objective evidence 
that service-connected PTSD, as opposed to impairment from 
his nonservice-connected dementia, presents an unusual or 
exceptional disability picture.  The Board finds no prejudice 
to the veteran in the RO's not having referred the case for 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
and Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
Hypertension/arteriosclerotic heart disease as secondary to 
PTSD, for the purpose of accrued benefits

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Historically, the veteran had several CVAs after military 
service due to an arteriovenous malformation within his brain 
that preexisted service.  Service connection for residuals of 
a CVA was denied by the Board in October 1970 and reopening 
of that claim was denied by the Board in July 1988 and again 
in October 1991.  The 1991 decision was upheld on appeal to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in September 1993.  

In February 1989 Everette Howell, Jr., M.D., a neurologist, 
stated that, based on information provided him, it was likely 
that an arteriovenous malformation would have been aggravated 
by stress or fatigue.  

In February 1989 David Buchholz, M.D., stated that a vascular 
malformation in the right cerebral area could be aggravated 
by stress and fatigue over a prolonged time.  Cerebral 
malformations did cause migraine-type headaches (which the 
veteran had alleged that he had, beginning in service) and 
these, in turn, could be aggravated by stress and fatigue.  

In May 1989 Luis Espinoza, M.D., who treated the veteran at 
an arthritis clinic, reviewed the veteran's medical file and 
other evidence since the 1940's and opined that the veteran's 
complaints may have been partially related to stress and/or 
fatigue that was common during the war.  

Evidence received in June 1990 from the American Academy of 
Neurologists indicates that CVAs could have diverse causes 
but the most common cause was hypertension which, in turn, 
was commonly regarded as subject to aggravation by 
environmental stress.  Rupture of aneurysms or vascular 
malformations were a common cause of strokes and could be 
aggravated by hypertension or trauma.  The article was of a 
general nature and did not discuss the veteran's case in 
particular.  

On VA cardiovascular examination in March 1999 the diagnoses 
were hypertension as well as coronary artery disease (CAD) 
and a history of strokes, both secondary to tobacco abuse, 
alcohol abuse, hypertension, and hypercholesterolemia.  The 
veteran's blood pressure was recorded as 134/72, and it was 
noted that the hypertension was well-controlled with 
medication.  It was also stated that PTSD could cause an 
increase in heart rate and blood pressure but it was "likely 
a minor factor contributing to [the veteran's CAD] and 
strokes considering [his] history of hypertension, 
hypercholesterolemia, and tobacco and alcohol abuse."  Thus, 
it was the examiner's opinion that the veteran's PTSD "did 
not aggravate or intensify [the veteran's] symptoms of 
hypertension and atherosclerotic heart disease."  

On VA psychiatric examination in March 1999 it was opined 
that:

"it is believable that PTSD can contribute to 
increased hypertension, but it would not be 
considered the sole contributor secondary to his 
multiple medical conditions, and therefore it 
would be believed to contribute approximately 5 % 
[sic] to his present hypertension and has little 
contribution to his arterial sclerosis."  

On VA psychiatric examination in April 1999 it was stated 
that:
"Individuals who have stress reactions 
frequently develop, or [are] at [a] higher risk 
to develop, coronary sequela.  In themselves 
however PTSD symptomatology are unlikely to have 
affected an arteriosclerotic heart pathology.  
They might have been associated with hypertension 
which could have precipitated the CVAs, however, 
it is as likely that it was the non service 
connected arteriosclerotic process that might 
have been responsible for ultimately the CVAs."  

The evidence establishes that both hypertension and 
cardiovascular disease contributed to the veteran's fatal 
CVAs.  Indeed, the last sentence of the April 1999 opinion 
was that it was "as likely" that nonservice-connected 
cardiovascular disease cause the stroke but, conversely, this 
means that it was also equally as likely that hypertension 
caused the veteran's strokes.  

The foregoing medical opinions provide no basis for 
concluding that the service-connected PTSD caused or 
aggravated the veteran's cardiovascular disease but the 
quoted opinions vary as to whether PTSD aggravated, to any 
degree, the veteran's hypertension.  The March 1999 
cardiovascular examiner concluded that PTSD did not intensify 
or aggravate hypertension.  The April 1999 psychiatric 
examiner indicated that PTSD symptoms "might have been 
associated with hypertension" but the March 1999 psychiatric 
examiner was more specific in concluding that the PTSD, while 
not the sole contributor to increased hypertension, did 
contribute about 5 percent to increased hypertension.  Thus, 
with favorable resolution of doubt in the appellant's favor, 
the Board concludes that the veteran's hypertension was 
aggravated by his service-connected PTSD and, thus, service-
connection for hypertension is warranted for the purpose of 
accrued benefits.  

Service connection for the cause of the veteran's death

Death benefits may be paid to the surviving spouse of a 
veteran who died from a service-connected disability.  Such 
death will be considered service-connected where a service-
connected disability was either the principal or a 
contributory cause of death.  U.S.C.A. § 1310 (West 1991& 
Supp. 2000); 38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

38 C.F.R. § 3.312(c)(1) provides that a "[c]ontributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."

Historically, the veteran had a series of CVAs.  He was known 
to have an arteriovenous malformation within his brain that 
preexisted service .  The death certificate shows that the 
veteran died at a nursing home.  The only listed cause of 
death was "end-stage CVA".  The most recent medical records 
of the veteran were the March and April VA medical 
examinations.  From these records it is clear that the 
hypertension was under control.  There is nothing in the file 
to suggest that the hypertension played a substantial or 
material role in the veteran's demise. Thus, service 
connection for the cause of the veteran's death is not 
warranted.  

Eligibility for Dependent's Educational Assistance

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service connected disability; or of a living veteran with a 
total and permanent service connected disability; or of a 
service member missing in action or a POW.  In order for the 
appellant to be eligible for Chapter 35 educational benefits, 
she must be the surviving spouse of a veteran who died of a 
service-connected disability; or a veteran who, at the time 
of death, had a total and permanent disability evaluation for 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021(a).

Here, because it has been determined that the veteran's death 
is not service-connected, the appellant is not eligible for 
DEA under ch. 35.  


ORDER

An increased evaluation for post-traumatic stress disorder 
(PTSD), evaluated at 30 percent disabling, for the purpose of 
accrued benefits, is denied.  

Service connection for hypertension/arteriosclerotic heart 
disease as secondary to PTSD, for the purpose of accrued 
benefits, is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for DEA under 38 U.S.C. Chapter 35 is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

